 1                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
 2
     DANIEL BRUNO, Individually and on behalf            Case No. 2:17-cv-00327-WBS-EFB
 3 of others similarly situated,
 4                 Plaintiff,                            ORDER GRANTING TELEPHONIC
 5                                                       APPEARANCE
            v.
 6                                                       [Request for Telephonic Appearance filed
   EQUIFAX INFORMATION SERVICES,                         concurrently]
 7 LLC, et al.,
 8                                                       Date: January 7, 2019
                    Defendants.                          Time: 1:30 p.m.
 9                                                       Ctrm: 5, 14th Floor
                                                         Judge: Honorable William B. Shubb
10
11
12
            The Court has reviewed and considered Plaintiff’s request to appear telephonically at the
13
     January 7, 2019 hearing on Plaintiff’s Motion to Motion to Substitute Proper Party for Defendant
14
     Robert McGinley, GOOD CAUSE appearing, the Court hereby GRANTS the request and
15
16 ORDERS as follows:
17          Plaintiff’s counsel, Kevin S. Borozan, may appear at the hearing telephonically. Counsel

18 can be reached at the following telephone number at the time of the hearing: (312) 334-3474.
19
     The courtroom deputy shall email counsel (kborozan@messerstrickler.com) with instructions on
20
     how to participate in the telephone conference call.
21
     IT IS SO ORDERED.
22
23 Dated: January 2, 2019
24
25
26
27    ORDER GRANTING REQUEST FOR                     1                CASE NO. 2:17-CV-00327-WBS-EFB
      TELEPHONIC APPEARANCE
28
